Citation Nr: 1709265	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-11 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a scar on the lower left side.

2.  Entitlement to service connection for residuals of a cold injury of the hands.

3.  Entitlement to service connection for sinusitis and allergies.

4.  Entitlement to service connection for a mallet finger of the left third finger.

5.  Entitlement to service connection for a disability manifested as groin pain.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for a skin disability.

9.  Entitlement to service connection for a stomach disability.

10.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had an initial period of active duty for training (ACDUTRA) from November 1983 to April 1984, and active service from March 1989 to June 1998 and from January 2003 to July 2004.  He also had service in the Southwest Theater of Operations from September 1990 to April 1991.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

A May 2007 VA Form 119 (Report of Contact) indicates that a claim of entitlement to service connection for a right ankle disability was raised.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  The Board notes that this issue was previously referred in the September 2013 and August 2016 remands.  In an October 2016 memo, the Appeals Management Center (AMC) requested that the RO office process the Veteran's claim for entitlement to service connection a right ankle condition.  However, no action has been taken thus far.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2016 remand, the Board directed the AOJ to ensure that the Veteran was notified and scheduled for VA examinations regarding the issues on appeal.  Previously, there was no clear evidence that the Veteran had been properly notified of the scheduled examinations.  In that regard, the Veteran's address on his most recent correspondences differed from the one listed on the Compensation and Pension Exam Inquiry forms.  The Veteran failed to appear at the scheduled examinations.  In August 2016, an AMC representative requested that the Veteran be scheduled for the appropriate examinations.  However, again, no notice to the Veteran of the date and time of the examination was included with the Veteran's electronic claims folder and he was again recorded as a "Failure to Report."  The AOJ failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds that a remand is necessary to schedule the Veteran for a VA examination which addresses the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  THIS IS THE THIRD TIME THIS MATTER HAS BEEN RETURNED TO THE AOJ DUE TO LACK OF COMPLIANCE WITH THE BOARD'S DIRECTIVES.  THE AOJ MUST ENSURE THAT THE VETERAN'S ADDRESS IS CORRECT IN ALL APPROPRIATE SYSTEMS PRIOR TO 


REQUESTING ANY VA EXAMINATIONS.  THE AOJ MUST ALSO INCLUDE THE ACTUAL TANGIBLE NOTICE/LETTER OF THE SCHEDULED EXAMINATIONS' DATE AND TIME PROVIDED TO THE VETERAN WITH THE ELECTRONIC CLAIMS FOLDER.  A PHONE CALL TO THE VA MEDICAL CENTER VERIFYING THAT THE LETTER WAS MAILED IS NOT SUFFICIENT.  THE BOARD WILL CONTINUE TO REMAND THE MATTER UNTIL THE AOJ HAS FOLLOWED THE BOARD'S INSTRUCTIONS.  

Schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of the claimed disorders (if any): (1) scar on the lower left side; (2) residuals of frostbite of the hands; (3) sinusitis and allergies; (4) mallet finger, third digit, of the left hand; (5) groin disorder; (6) back disorder; (7) neck disorder; (8) skin disorder, to include eczema and rashes; (9) stomach disorder; and (10) left ankle disorder.  

The Veteran's electronic claims file must be made available to the examiners for review, and the examiners should indicate that the Veteran's claims file was reviewed in connection with the examinations.  All indicated studies and tests deemed necessary by the examiners should be accomplished, and the request of a history from the Veteran should be made. 




The VA examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed claimed disorders (if any is found at this time) had its origin in service or is in any way related to the Veteran's military service.

A full and complete rationale should be given for all findings and conclusions expressed and include consideration of complaints and treatment documented in the service treatment records. If an opinion or the requested information cannot be provided without resorting to speculation, the examiner should state so and explain why it would be speculative to respond.

In scheduling the examination, the Veteran should be advised that a failure to report for the examination could have adverse consequences to his appeal.  The notice letter provided to the Veteran must be copied and placed in the Veteran's VBMS claims file.  

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




